

115 HR 1391 IH: Veterans Success on Campus Act of 2017
U.S. House of Representatives
2017-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1391IN THE HOUSE OF REPRESENTATIVESMarch 7, 2017Mr. Banks of Indiana introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to direct the Secretary of Veterans Affairs to provide
			 educational and vocational counseling for veterans on campuses of
			 institutions of higher learning, and for other purposes.
	
 1.Short titleThis Act may be cited as the Veterans Success on Campus Act of 2017. 2.Department of Veterans Affairs provision of on-campus educational and vocational counseling for veterans (a)In generalChapter 36 of title 38, United States Code, is amended by inserting after section 3697A the following new section:
				
					3697B.On-campus educational and vocational counseling
 (a)In generalThe Secretary shall provide educational and vocational counseling services for veterans at locations on the campuses of institutions of higher learning selected by the Secretary. Such counseling services shall be provided by employees of the Department who provide such services under section 3697A of this title.
						(b)Selection of locations
 (1)To be selected by the Secretary under this section, an institution of higher learning shall provide an appropriate space on the campus of the institution where counseling services can be provided under this section.
 (2)In selecting locations for the provision of counseling services under this section, the Secretary shall seek to select locations where the maximum number of veterans would have access to such services.
 (c)Annual reportNot later than 180 days after the date of the enactment of this section, and each year thereafter, the Secretary shall submit to Congress a report on the counseling services provided under this section. Such report shall include, for the year covered by the report—
 (1)the average ratio of counselors providing such services to veterans who received such services at each location where such services were provided;
 (2)a description of such services provided; (3)the recommendations of the Secretary for improving the provision of such services; and
 (4)any other matters the Secretary determines appropriate.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 3697A the following new item:
				
					
						3697B. On-campus educational and vocational counseling..
			